This opinion will be unpublished and
                           may not be cited except as provided by
                           Minn. Stat. § 480A.08, subd. 3 (2014).

                                STATE OF MINNESOTA
                                IN COURT OF APPEALS
                                      A13-1617

                   In re the Marriage of: Nicole Marie Trovato, petitioner,
                                         Respondent,

                                             vs.

                                  Vincent Henry Trovato,
                                        Appellant.

                                   Filed March 30, 2015
                                         Affirmed
                                      Connolly, Judge

                              Hennepin County District Court
                                 File No. 27-FA-11-7530


Kevin G. Leiran, Leiran Law Offices, LLC, St. Paul, Minnesota (for respondent)

Vincent H. Trovato, Eden Prairie, Minnesota (pro se appellant)


      Considered and decided by Worke, Presiding Judge; Peterson, Judge; and

Connolly, Judge.



                          UNPUBLISHED OPINION

CONNOLLY, Judge

      In this marital-dissolution dispute, appellant argues that the district court failed to

recognize that he traced a nonmarital interest to the parties’ marital home. We affirm.
                                         FACTS

       Appellant Vincent Trovato and respondent Nicole Trovato were married in 1990

in New York. During the marriage, the parties relocated to Minnesota and purchased a

home in Eden Prairie. Appellant’s parents wrote three checks to appellant, totaling

$18,000, to assist with the down payment of the marital home. These checks were

deposited into appellant and respondent’s joint checking account.

       The parties separated in November 2010, and respondent initiated divorce

proceedings in 2011. The matter came on for trial on March 5, 2013, and the dissolution

was entered by Judgment and Decree on June 27, 2013. The district court found that the

marital home was purchased with financial assistance from appellant’s parents and

determined that the $18,000 was a gift to both appellant and respondent. The district

court denied appellant’s nonmarital interest, assessed the value of the home at $225,000,

and awarded respondent a lien for one-half of the remaining equity in the homestead,

totaling $73,595. Appellant filed a motion for reconsideration of (1) the fair market value

of the parties’ marital homestead, (2) the denial of appellant’s nonmarital interest in the

homestead, (3) the entry of a permanent maintenance award in favor of respondent, and

(4) the distribution of various financial accounts. The district court denied the motion.

This appeal followed.

                                     DECISION

       Appellant argues that the district court erred by denying his nonmarital interest in

the parties’ marital homestead. We disagree. “Whether property is marital or nonmarital

is a question of law, but a reviewing court must defer to the [district] court’s underlying


                                            2
findings of fact. However, if [the reviewing court is] left with the definite and firm

conviction that a mistake has been made, [it] may find the [district] court’s decision to be

clearly erroneous, notwithstanding the existence of evidence to support such findings.”

Olsen v. Olsen, 562 N.W.2d 797, 800 (Minn. 1997) (quotation and citation omitted); see

Baker v. Baker, 753 N.W.2d 644, 649 (Minn. 2008) (stating that “[appellate courts]

independently review the issue of whether property is marital or nonmarital, giving

deference to the district court’s findings of fact.”).    All property acquired during a

marriage is presumed to be marital; property acquired before the marriage is nonmarital.

Minn. Stat. § 518.003, subd. 3b (2014); Antone v. Antone, 645 N.W.2d 96, 100-01 (Minn.

2002). To overcome the presumption that property is marital, a party must show by a

preponderance of the evidence that the property is nonmarital. Baker, 753 N.W.2d at

649-50.

       The district court stated:

              The homestead was purchased with financial assistance from
              Husband’s parents in the form of gifts of at least $7,500 and
              $5,000. Based on the limited evidence presented, the Court
              found it more credible that the gift was intended for both
              Husband and Wife. “All property acquired by either spouse
              during the marriage is presumptively marital, but a spouse
              may defeat the presumption by showing by a preponderance
              of the evidence that the property acquired is nonmarital.”
              Baker v. Baker, 753 N.W.2d 644, 649 (Minn. 2008) (citing
              Minn. Stat. § 518.003, subd. 3b (2006)). Husband did not
              meet his burden of proof to show the gift from Husband’s
              parents was meant as a gift solely to Husband.

The record supports the findings of fact incorporated in this statement. At trial, appellant

produced three cashier’s checks showing a total gift of $18,000 from appellant’s parents,



                                             3
made during the parties’ marriage, payable to appellant. He also produced a “gift letter”

from the parties’ mortgage company, which indicates that the $18,000 was given to

appellant to be used for the purchase of the marital home. Although appellant testified

that his parents’ gift was intended to be for only him based on a promise from his youth,

respondent testified as follows:

              Q: [D]id you receive any assistance in the purchase of [the
              marital home]?
              A: Yes. [Appellant’s] mom and dad gave us money for a
              down payment.
              ....
              Q: And was this a gift to—did you consider this a gift to
              both of you?
              A: Yes, for the family to purchase a home.
              Q: And those checks are listed under our Exhibit—I believe
              our Exhibit 8 and deposit slip Number 9. And our Exhibit
              Number 10, there was actually a document from [your
              mortgage company] with the names of [appellant’s parents]?
              A: Yes.
              Q: And do you recall what that note says?
              A: It said that they were giving us the money and it wasn’t
              to be paid back.
              Q: Now it does, to be fair, just say [appellant], but it does
              say this is a bona fide gift and there’s no obligation, express
              or implied, to repay this sum at any time. Again, did you—
              when this money was deposited what account did it go into?
              A: I believe it went into our joint account.

       A nonmarital interest in property may be established based upon credible

testimony. See, e.g., Doering v. Doering, 385 N.W.2d 387, 390 (Minn. App. 1986)

(affirming the district court’s resolution of conflicting testimony regarding the amount of

a party’s nonmarital interest in the homestead).         The district court determined that

respondent’s testimony was more credible than appellant’s testimony and we defer to the

district court’s credibility determinations.       Sefkow v. Sefkow, 427 N.W.2d 203, 210


                                               4
(Minn. 1988).     Consequently, we conclude that the district court did not err by

concluding that the monetary gift from appellant’s parents was marital property.

      Affirmed.




                                            5